PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of				:
Apte, et al. 					:
Application No. 16/115,542			:	DECISION ON PETITION
Filed: August 28, 2018				:
Attorney Docket No. 126317-5036-US     	:
	


This is a decision to the petition under 37 CFR 1.137(a), filed December 22, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above application became abandoned for failure to timely file a proper Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed September 16, 2020, no later than payment of the issue fee. Applicant paid the issue fee on December 16, 2020. As such, the application became abandoned on December 17, 2020.  The Office mailed a Notice of Abandonment on December 21, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, and
(4) a terminal disclaimer and fee.  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition lacks items (1). The Office acknowledges the substitute statement for inventor Juan P. Bustamante filed on December 22, 2020. However, the Substitute Statement is not acceptable, since the residence and mailing address information of the individual signing the statement has not been presented. 

37 CFR 1.64(b)(2) states that the substitute statement must “Identify the person executing the substitute statement and the relationship of such person to the inventor or joint inventor with respect to whom the substitute statement is executed, and unless such information is supplied in an application data sheet in accordance with §1.76, the residence and mailing address of the person signing the substitute statement.”

Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:	Customer Service Window
		Mail Stop Petitions
		Randolph Building
		40l Dulany Street
		Alexandria, VA 22314

By fax:	(571) 273-8300
ATTN: Office of Petitions

By internet:	EFS-Web2

Telephone inquiries related to this decision should be directed to the Paralegal Specialist Debra Wyatt at (571) 272-3621.




/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).